DETAILED ACTION
This communication is responsive to the Request for Continued Examination filed June 29, 2022.  Claims 18-24 and 26-40 are currently pending.
The rejections of claims 18-24 and 26-37 under 35 USC 103 set forth in the Office Action dated October 29, 2021 are MAINTAINED for the reasons set forth below.
New claims 38-40 are REJECTED for the reasons set forth below.
This action is non-final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-24, 26, 27, 29-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Carchidi et al. (US 9,340,685) in view of Guerret et al. (US 8,461,098).
The rejections of claims 18-24, 26, 27, and 29-37 are adequately set forth in the Office Action dated April 6, 2021 at paragraphs 9-12, which are incorporated by reference herein.

Regarding claim 38, Carchidi discloses an exemplar amount of surfactant, as compared to monomer, in Intermediate Example 3.  Intermediate Example 3 discloses 74.0 g sodium lauryl sulfate surfactant (two portions of 37.0 g SLS) and 1307.9 g monomer (1282 g monomer in the monomer emulsion and 25.9 g AMPS), or 5.6 wt.% surfactant, as compared to amount of monomer present.  Intermediate Example 3 does not include the more-generally taught crosslinking monomer.  However, Carchidi teaches that when the crosslinker is present, it is present in the amount of 0.01 to 1 wt.% (see col. 2, lines 52-54), which will not significantly change the relative amount of surfactant present.

Regarding claim 40, as noted in the April 6 Office Action at paragraph 9, Carchidi teaches that the AMPS is present in the amount of 0.1 to 5 wt.%, which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Carchidi.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Carchidi et al. (US 9,340,685) in view of Guerret et al. (US 8,461,098) as applied to claim 26 above, and further in view of Hong et al. (US 2014/0139595).
The rejection of claim 28 is adequately set forth in the Office Action dated April 6, 2021 at paragraph 13, which is incorporated by reference herein.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Carchidi et al. (US 9,340,685) in view of Guerret et al. (US 8,461,098) as applied to claim 18 above, and further in view of Fernandez et al., “The Effect of Surfactant Selection on Emulsion Polymer Properties,” PCI (2007).
Regarding claim 39, Carchidi in view of Guerret teaches all of the limitations of claim 18.  (See paragraph 7 above, which is incorporated by reference herein.)  Further, as noted above in paragraph 8, Carchidi teaches an exemplar amount of surfactant (5.6 wt%) that is outside the claimed range. 
However, it is known in the art that the amount of surfactant used in emulsion polymerization influences properties such as particle size and distribution, as well as viscosity.  (Fernandez, p. 2.)  Anionic surfactants (such as the SLS used in Intermediate Example 3 of Carchidi) are typically present in the amount of 0.5 to 3 wt.%, depending on whether another surfactant is also present.  (See id.)  Because the amount of surfactant present affects the properties of the resulting polymer and emulsion, the amount of surfactant would be considered a result effective variable by one of ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed amount of surfactant cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the amount of surfactant present in the emulsion of Carchidi, as modified by Guerret, to reach the desired emulsion properties, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (See MPEP 2144.05(b).)

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant makes three arguments to support its assertion that the present claims are patentable:
Applicant:  There is no motivation to combine the teachings of Carchidi and Guerret because Guerret discloses providing an emulsion to “trap said active ingredients” in a fragrance composition.  (See Remarks, p. 9.)  Because this is not the purpose or motivation of Carchidi, one of ordinary skill in the art would not look to the teachings of Guerret to modify Carchidi.
Office:  The Office disagrees.  As discussed in the April 6 Office Action at paragraph 9, both Carchidi and Guerret relate to aqueous emulsions of copolymers that include the same monomer units, including a monomer containing a hydrophobic group.  Simply put, both Carchidi and Guerret teach HASE compositions -- acrylic thickening agents based on (meth)acrylic acid, (meth)acrylate, and a hydrophobic monomer.  (See Guerret, col. 1, lines 35-38.)  Substituting one hydrophobic monomer known to form a useful HASE composition in place of another known hydrophobic monomer would have been obvious to one of ordinary skill because these hydrophobic monomers are known to form HASE compositions that can act as thickeners – a purpose noted by both Carchidi and Guerret.

Applicant:  It would not have been obvious to one of ordinary skill to add a crosslinking monomer to the composition of Intermediate Example 2 of Carchidi because Carchidi teaches that it is optional.  (Remarks, p. 9.)  Further, one of ordinary skill would not do so because Carchidi does not address how to adequately disperse the particles in the composition.  Further, Guerret does not remedy this failure of Carchidi.  (Remarks, p. 10.)
Office:  The Office disagrees.  As explained in the September 21, 2020 Office Action, one of ordinary skill would have made a composition comprising the disclosed crosslinker because Carchidi discloses it.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. (MPEP 2123(I) (citing Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).)  Simply put, one of ordinary skill would have followed Carchidi’s teachings and have included a crosslinker, which would provide additional thickening properties to the composition.  Guerret’s teachings as to a crosslinker are immaterial because there is no failure to remedy.

Applicant:  The presence of components (a)-(e) in the presence of a surfactant produces formulations with better transmittance percentages and yield stress values.  The examiner has not shown why these improvements are predictable.  (Remarks, p. 10.)
Office:  The Office understands Applicant’s position to be that a composition containing components (a)-(e) will possess better transmittance percentages and yield stress values.  As explained in the April 6 Office Action at paragraph 9, the aqueous emulsion of Carchidi comprises each of these components (a)-(e).  Thus, by virtue of having all of these components, the emulsion of Carchidi will necessarily possess better transmittance percentages and yield stress values, as compared to a composition that does not include all of these components.  Simply put, Carchidi teaches a composition with all of the components (a)-(e).  Given Applicant’s assertion that it is the presence of these components that produces the “unexpected” results, the results are not truly unexpected and are present in the composition of Carchidi, even if they were not disclosed in the reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763